 1 Berwin Cohen (FBN:BC0579)
   berwin@wolfferscohen.com
 2 Lorenz Wolffers (FBN:LW6950)
   lorenz@wolfferscohen.com
 3
   Wolffers Cohen & Edderai LLP
             th
 4 325 W. 38 Street, Suite 1502
   New York, NY 10952
 5 P: 646-807-8543 F: 646-619-4358

 6

 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF NEW YORK
 9
      BETTER MORNINGS, LLC and ISLAND                            Case No.: 2:19-cv-03854
10
      BREEZE, LLC
                                                                 REQUEST FOR CERTIFICATE OF
11                                                               DEFAULT
                                      Plaintiffs,
12                                                               TO: DOUGLAS C. PALMER
                                    vs.
                                                                 UNITED STATES DISTRICT COURT
13                                                               EASTERN DISTRICT OF NEW YORK
      JOSEPH NILSEN and DIGITAL
14    CHECKMATE, INC.

15                                   Defendants.

16

17 Please enter the default of defendant(s), Joseph Nilsen and Digital Checkmate, Inc., pursuant to

18 Rule 55(a) of the Federal Rules of Civil Procedure, for failure to plead or otherwise defend this

19 action as fully appears from the court file herein and from the attached affirmation of Berwin

20 Cohen.

21

22 DATED: August 2, 2019                                          /s/ Berwin Cohen

23                                                                Berwin Cohen
                                                                  Wolffers Cohen & Edderai, LLP
24                                                                325 W. 38th Street, Suite 1502
                                                                  New York, NY
25                                                                berwin@wolfferscohen.com
26
27

28

                                                       -1-
                                          Req. for Certificate of Default
